 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDCarpenters 46 Northern California Counties Confer-ence Board,United Brotherhood of Carpentersand Joiners of America,AFL-CIOandRefrig-eration Design Contractors.Case 20-CB-654621 January 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONOn 16 August 1985 Administrative Law JudgeJay R. Pollack issued the attached decision. TheGeneral Counsel and the Charging Party filed ex-ceptions and supporting briefs, and the Respondentfiled a brief in opposition to exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions2and to adopt the recommendedOrder.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed, provided that:Jurisdiction over this proceeding is retained forthe limited purpose of entertaining an appropriateand timely motion for further consideration upon aproper showing that either (a) the dispute has not,with reasonable promptness after the issuance ofthis decision, been resolved by amicable settlementin the grievance procedure or submitted promptlyto arbitration, or (b) the grievance or arbitrationprocedures have not been fair and regular or havereached a result which is repugnant to the Act.iIn sec II, par 5 of his decision, the judge, in an apparent inadvertenterror, referred to the Respondent Union's II April 1985 letter as "theletter of 29 March 1985."2We find it unnecessary to rely onNolde Bros., Inc v. Bakery WorkersLocal 358,430 US 243 (1977);AmericanSinkTopCo., 242 NLRB 408(1979); and DigmorEquipmentCo., 261 NLRB 1175 (1982), cited by thejudge, because the instant case involves a dispute which clearly aroseduring the term of the contractCorinna Lothar Metcalf, Esq.,andLucile L. Rosen, Esq.,for the General Counsel.David A. Rosenfeld, Esq. (Van Bourg,Weinberg,Rogerand Rosenfeld),of San Francisco, California, for theRespondent Union.Mark R. Thierman, Esq. (Thierman, Simpson and Cook),of San Francisco, California, for the Charging PartyEmployer.DECISIONSTATEMENT OF THE CASEJAY R. POLLACK, Administrative Law Judge. I heardthis case in trial at San Francisco, California, on 23 July1985. Pursuant to a charge filed against Carpenters 46Northern California Counties Conference Board, UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO (Respondent or the Union) by RefrigerationDesign Contractors (Charging Party or the Employer)on 24 April 1985, the Acting Regional Director for Re-gional 20 of the National Labor Relations Board issued acomplaint against Respondent on 31 May 1985, allegingthat Respondent violated Sections 8(b)(3) and 8(d) of theNational Labor Relations Act.The parties have been afforded full opportunity toappear, to introduce relevant evidence, to examine andcross-examine witnesses, and to file briefs. The post-trialbriefswere limited to the issue of whether the caseshould be deferred to the grievance and arbitration pro-visions of the contract between the Employer and theUnion which was in effect prior to March and April1985, the times material. Only the General Counsel fileda brief. Based on the entire record, I make the followingFINDINGS OF FACT AND CONCLUSIONS1.JURISDICTIONThe Employer is a corporation with an office andplace of businessin Sacramento,California,which is en-gaged as acontractor in the building and construction in-dustry in the construction of commercial facilities.During the 12 months prior to the alleged unfair laborpractice, the Employer provided services in excess of$50,000 to customers within the State of California eachof which customers meet the Board's applicable stand-ards for theassertionof jurisdictionon a basisother thanthe indirect inflow or indirect outflow standards. Ac-cordingly,Respondent admits and I find that the Em-ployer is now, and has beenat all timesmaterial herein,an employer engaged in commerce within themeaningof Section 2(2), (6), and (7) of the Act.The Union is now, and has been at all timesmaterialherein, a labor organization within the meaning of Sec-tion 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. Background and IssuesThe Union has, over the years, entered into a series ofcontractswith the Building Industry Association ofNorthern California, the most recent of which is effec-tive from 16 June 1983 through 15 June 1986. Thismaster agreement provides that it shall remain in effectfrom 16 June 1983 through 15 June 1986, and "shall con-tinue thereafter from year to year unless either party, notmore than ninety . . . days nor less then sixty . . . daysprior to the 15th day of June of any subsequent year,serves written notice on the other of its desire to change,modify, amend, supplement, renew, or extend this Agree-ment."278 NLRB No; 21 CARPENTERS 46 CONFERENCE BOARD (REFRIGERATION DESIGN)123On 21 March 1980, the Employer executed a memo-randum agreement with the Union. This memorandumagreement was a "torn out" portion physically located atthe conclusion of the master agreement then in effect. Bysigning the memorandum agreementthe individual employer agrees to comply with allwages, hours, and working conditions set forth intheCarpentersMasterAgreement for NorthernCalifornia dated June 16, 1977, through June 15,1980 (which Agreement is incorporated herein byreference and a copy of which has been deliveredtome and receipt of which is hereby expressly ac-knowledged), which amends, modifies, supplementsand renews each and every, all and singular, previ-ous CarpentersMaster Agreements or individualemployerMemorandum Agreements in the con-struction industry in the 46 Northern CaliforniaCounties and any further modifications, changes,amendments, supplements, extensions or renewals ofor to said Master Agreement which may be negoti-ated between the parties thereto for the term there-of.Just beforethe signature line, the memorandum agree-ment provides that the agreement:shall remain in full force and effect until June 15,1980 and shall continue from year to year thereafterunless either party shall given written notice to theother of the desire to change or cancel at least sixty(60) daysprior to June 15, 1980, or June 15 of anysucceeding year.InMarch 1985 Mark R. Thierman, counsel for theCompany, telephoned the Union and asked for a copy ofthememorandum agreement signed by the Employer,and on 21 March 1985 L. E. Bee, executive director ofthe Union, wrote to Thiermanenclosinga copy of theabove-describedmemorandum agreement. Pursuant tothe language of the memorandum agreement, MarkThierman wrote to the Union on 29 March 1985, advis-ing the latter that in accordance with the terminationprovisions of the memorandum agreement, the Employerwas terminating its current collective-bargaining agree-ment as of 16 June 1985 and requested the Union to bar-gain concerning a new contract.On 11 April 1985 L. E. Bee replied to Mark Thiermaninforming him that the "purported notice of cancellationisuntimely," that the Union did not wish to cancel orterminate the agreement, and that the Union expectedthe Company to abide by the master agreement until itsexpiration in 1986.To date, the Employer has received no response to itsbargaining request other than the letter of 29 March 1985refusing to accept the cancellation of the contract.Respondent alleged in its answer as an affirmative de-fense that the instant unfair labor practice allegationsshould be deferred to the grievance and arbitration pro-cedures contained in the collective-bargaining agreementbetween the parties.' The currentmaster agreement pro-vides that "any dispute concerning-the relationship of theparties, any application or interpretation of this Agree-ment shall be subject to the [grievance and arbitration]procedure." The parties argued the deferral issue at thehearing and were given the opportunity to file briefs,limited to the deferralissue.Only the General Counselfiled a posttrial brief. The General Counsel and ChargingParty argued against deferral. 'B. Analysis and ConclusionsThe Board has recently stated: "Whether deferral isappropriate is a threshold question` which must be decid-ed in the negative before themeritsof the unfair laborpractice allegations can be considered."L. E. Meyers Co.,270 NLRB 1010 (1984). Accordingly, as I deem this caseparticularly appropriate for deferral, I do not discuss ofconsider the merits of the complaint.The Board has a strong policy of encouraging the useof the arbitration procedures contained in collective-bar-gaining agrements.2This policy is equally applicablewhether the aggrieved party is a union or an employer.In the instant case, the dispute involves contract inter-pretation, an issue well suited for resolution by an arbi-trator.There is the requiredparallelism-between theissue-an arbitrator would be called upon to decide andthe issue which the Board would be called on to decide.Further, Respondent has agreed to waivethe timelinessprovision of the grievance procedure and any other pro-cedural defense it may have to the resolution of this dis-pute through arbitration.The General Counsel and Charging Party first agruethat deferral is not appropriate because thereisa ques-tion whether or not a contract, in fact,exists.That argu-ment misstatesthe issue. All parties concede that a con-tract existed during April or May 1985 when this disputearose. The only issue concerns the duration of the agree-ment. The General Counsel and Employer allege that theagreement expired on 15 June 1985 while the Union al-legesthat the agreement could not expire until 15 June1986.Assuming, arguendo, that the agreement expiredon 15 June 1985, the dispute arose during the term of thecontract and the grievance and arbitration procedureswould survive the expiration of the contract concerningthis dispute. SeeNolde Bros. v Bakery Workers Local 358,430 U.S. 243 (1977),American Sink Top Co.,242 NLRB408 (1979);Digmor Equipment Co.,261NLRB 1175(1982).Second, the General Counsel and Employer argue thatthe grievance procedure does not cover the instant dis-pute. Again, the argumentmisstatesthe question. The in-stant grievance procedure clearly covers the question ofwhether the contract permitted the Employer to termi-nate in 1985. The answer to that question governswhether the Union is required to bargain for a succeed-ing contract or whether it may insist on adherence to the'The Union has agreed to waive the timeliness provisions of the griev-ance procedure and any other procedural defenses it may have to resolv-ing this dispute through arbitration.2SeeCollyer InsulatedWire,192 NLRB 837 (1971);United Technol-ogies Corp.,268 NLRB 557 (1984); andOlin Corp,268 NLRB 573 (1984). 124DECISIONSOF NATIONALLABOR RELATIONS BOARDcontract until proper termination.Whether the arbitratorcould effectuate the same remedy as the Board is notgermane to the deferral question. What is critical is thatthe arbitrator could decide the contract question whichdetermines the relationship of the parties. That .samequestion is central to the issues raised by the complaint.Third, the General Counsel argues that deferral is in-appropriate "because the Board has ruled on the identi-cal issue." However, in deciding whether deferral is ap-propriate, a consideration of the merits is irrelevant. Asnoted earlier, the substantive merits of the case shouldonly be considered if the deferral question is decided inthe negative. SeeL.E.Meyers,supra.The only excep-tions to such a rule would be where the complaint didnot state a violation of the Act or would not survive amotion for summary judgment.Accordingly, I find that this matter should be resolvedby the use of the collectively agreed-upon method of dis-pute resolution. Therefore, I shall recommend that thismatter be deferred to the grievance and arbitration pro-cedure of the collective-bargaining agreement betweenRespondent and the Employer which was in effect inApril and May 1985.2.Carpenters 46 Northern California Counties Confer-ence Board,United Brotherhood of Carpenters and Join-ers of America,' AFL-CIO is a labor organization withinthe meaning of Section 2(5) of the Act.3.No good cause has been shown why the issuesraised by the instant complaint should not be deferred tothe broad grievance and arbitration provisions of the ap-plicable collective-bargaining agreement.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed3ORDERThe complaint is dismissed provided thatJurisdiction of this proceeding is retained for the limit-ed purposes of entertaining an appropriate and timelymotion for further consideration on a proper showingthat either (a) the dispute has not, within reasonablepromptness after the issue of this decision and order,either been resolved or submitted promptly to arbitra-tion, or (b) the grievance or arbitration procedures havenot been fair and regular or have rendered a resultwhich is repugnant to the Act.CONCLUSIONS OF LAW1.Refrigeration Design Contractors is a employer en-gaged in commerce within the meaning of Section 2(2),(6), and(7) of the Act.9 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings, conclusions,and recommendedOrder shall,as provided in Sec 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses